Name: 2007/311/EC: Council Decision of 19 April 2007 on the signing and provisional application of a Protocol to the Euro-Mediterranean Agreement establishing an association between the European Community and its Member States, of the one part, and the PeopleÃ¢ s Democratic Republic of Algeria, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union
 Type: Decision
 Subject Matter: international affairs;  European construction;  Africa
 Date Published: 2007-05-08

 8.5.2007 EN Official Journal of the European Union L 118/7 COUNCIL DECISION of 19 April 2007 on the signing and provisional application of a Protocol to the Euro-Mediterranean Agreement establishing an association between the European Community and its Member States, of the one part, and the Peoples Democratic Republic of Algeria, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union (2007/311/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310 thereof, in conjunction with the second sentence of the first subparagraph of Article 300(2), Having regard to the 2003 Act of Accession, and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 10 February 2004 the Council authorised the Commission, on behalf of the European Community and its Member States, to open negotiations with Algeria with a view to adjusting the Euro Mediterranean Association Agreement establishing an association between the European Community and its Member States, of the one part, and the Peoples Democratic Republic of Algeria, of the other part, in order to take account of the accession of the new Member States to the European Union. (2) These negotiations have been completed to the satisfaction of the Commission. (3) The text of the Protocol negotiated with the Peoples Democratic Republic of Algeria provides, in Article 8(2), for the provisional application of the Protocol before its entry into force. (4) Subject to its possible conclusion at a later date, the Protocol must be signed on behalf of the Community and its Member States and applied provisionally, HAS DECIDED AS FOLLOWS: Article 1 The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the European Community and its Member States, the Protocol to the Euro Mediterranean Agreement establishing an association between the European Community and its Member States, of the one part, and the Peoples Democratic Republic of Algeria, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union (1). Article 2 The European Community and its Member States hereby agree to apply provisionally the terms of the Protocol, subject to its possible conclusion at a later date. Done at Luxembourg, 19 April 2007. For the Council The President B. ZYPRIES (1) See the Protocol attached to this Decision.